Case 4:19-cv-00098-GKF-FHM Document 279 Filed in USDC ND/OK on 06/10/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA

   JANICE BUSH, as Special Administrator for
   the Estate of Roland Garland, deceased,
                             Plaintiff,
   vs.                                       Case No. 19-CV-98-GKF-FHM

   BRET BOWLING, et al.,

                               Defendants.

                                     OPINION AND ORDER

          Plaintiff’s Second Motion for Sanctions, [Dkt. 243], has been fully briefed, [Dkt. 243,

   248, 254, 262], and is ripe for decision.

          In preparation for a deposition attorneys representing Defendants Brett Bowling,

   Board of County Commissioners of Creek County, Newt Stephens, Leon Warner, Lane

   Whitehouse, and Joe Thompson sought to review the witness’ personnel file from his prior

   employment with the Tulsa County Sheriff's Office(TCSO). Defendants’ attorney sent two

   e-mails to the attorney for the TCSO to try to get access to the file. When it was not clear

   that access would be granted, Defendants’ counsel sent a subpoena duces tecum for the

   file. Shortly thereafter the TCSO attorney e-mailed that Defendants’ attorney could review

   the file. Defendants’ attorney reviewed the file and obtained copies of several documents.

          Having received notice of the subpoena duces tecum, several days before the

   deposition Plaintiff’s asked Defendants’ attorney for copies of any documents produced

   pursuant to the subpoena duces tecum. Without checking with the TCSO attorney, whose

   notes reveal that the file was provided pursuant to the subpoena duces tecum, Defendants’

   attorney told Plaintiff’s attorney that no documents were produced pursuant to the
Case 4:19-cv-00098-GKF-FHM Document 279 Filed in USDC ND/OK on 06/10/20 Page 2 of 2




   subpoena duces tecum. At the deposition Defendants’ attorney used documents from the

   TCSO file.

             Plaintiff seeks sanctions against Defendants for misleading Plaintiff by failing to

   provide the documents prior to the deposition. Defendants’ attorney responds that she

   believed access was given to the file based on her informal e-mail request, not pursuant

   to the subpoena duces tecum and therefore her statement was truthful.

             Giving Defendants’ attorney the full benefit of doubt, she may have believed her

   statement was truthful. However, the statement clearly misled Plaintiff's attorney and she

   knew it would mislead him. Plaintiff’s attorney was unmistakably trying to find out if TCSO

   provided documents and if so to obtain copies to enable him to prepare for the deposition.

   The gamesmanship and hyper-technical focus by Defendants’ counsel on whether the

   documents were obtained pursuant to the subpoena duces tecum is contrary to the spirit

   of the discovery process. Attorneys should not have to guard themselves against such

   sharp practices from their colleagues.

             Despite the court’s dim view of Defendants’ attorney's conduct, Plaintiff’s motion for

   sanctions must be denied because Plaintiff has not established any prejudice. Although

   Plaintiff asserts that the ability to cure the unspecified prejudice ended at the conclusion

   of the deposition, that is not the case. Upon a showing of good cause, which P has not

   attempted, the witness’ deposition could be reconvened. Plaintiff has not asked for such

   relief.

             Plaintiff’s Second Motion for Sanctions, [Dkt. 243], is DENIED.

             SO ORDERED this 10th day of June, 2020.



                                                   2
